 In the Matter of MICHIGAN BELL, TELEPHONE COMPANYandMICHIGANTELEPHONE EMPLOYEES' FEDERATION, INC., AFFILIATED WITH THENATIONAL FEDERATION-OF TELEPHONE WoRKERs (INDEPENDENT)Case No. 7-R-1782.-Decided September 28, 1944Mr. James Morgan Smith,of Detroit, Mich., for the Company.1llr.-Leon A. Cousens,of'Detroit;^Mich., fQi; the Union.Mr. Paul Bisgyer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Michigan Telephone Employees' Fed-eration, Inc., affiliated with the, National Federation of TelephoneWorkers (Independent), herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Michigan Bell Telephone Company, Detroit, Mich-igan, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before RobertJ.Wiener, Trial Examiner.Said hearing was held at Detroit, Mich-igan, on August 15 and 16, 1944. The Company and the Unionappeared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from preji Jicial error and are hereby aff'irnied.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.TILE BUSINESS OF THE COMPANYMichigan Bell Telephone Company, a, Michigan corporation, hasits principal office and g,neral headquarters in Detroit, INilichigan.Itis engaged in the business of furni^hing.telephone service to its sub-scribers in the State of Michigan. It also acts as an agency 'or58 N L R B, No 124..622 MICHIGAN BELL TELEPHONE COMPANY623initiating, receiving and completing interstate telephone calls.TheCompany'sannual businessexceeds $1,000,000.The Company admits that it is engaged in crnnnierce, within themeaning of the National Labor Relations Act.IT.THEORGANIZATION INVOLVEDMichigan Telephone Employees Federation, Inc., affiliated with theNational federation of Telephone Workers, (Independent), is a labororganization admitting to membership employees of the Company.III. 'I`HE-QUES'Il &N'OONOERNINO REPRESENTATIONThe parties stipulated that the Company has refused to grant rec-ognition to the Union as the exclusive ban gaining representative of theemployees involved herein.A statement of the Trial Examiner, made on the record at the hear-ing, indicates that the Union represents a substantial number of e i-ployees in the voting group hereinafter established.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof 'Sec1i6n-9 (c) and Section 2 (6)and (7)of the Act.IV. THE AI'I'IROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESPursuant to written agreements, the Company, for the past severalyears, has recognized the Union as the collective bargaining represent-ative of its Traffic Department Central Office clerical and operating,service observing, and dining service employees.The current con-tract expires ill April, 1945.The Union now seeks to enlarge thescope of its present bargaining unit, by adding thereto all the non-supervisory clerical employees of the Traffic Department in the Com-pany's District, Division, and General Offices.Thus, it appears thatthe' Union desires to represent all non-supervisory employees of theTraffic Department in a single unit. The Company, acknowledgingthe propriety of a separate unit of the employees sought to be added,except those whose exclusion it urges, opposes an expanded unit. Itargues that the dissimilarity of interests of the two groups, the dif-ferent nature and conditions of their work, and the geographical separation of their places of employment, militate against the advisabilityof forming a single unit.iAs noted in SectionIV, infra,the Union. iuriently lecogniuvl as the barg:unirig repie-sentativi' of ceito n of the Conip.in}'s Traffic Departuieut eniphnees reeks to i,ousolidatoDistrict. Division. and General OtheesThe Trial Examiner stated on the record that the Union submitted 125 an the'laotionLards hearing the uauies of persons appearing on a pa}-ioll list of eniplocees dated Sul% 1.11144, furnished b1 the Conipanv 11hich contained the navies of :1011 eniphivees iohoni theUnion would add to the existing unit-in which it is noa recognized 624DECISIONSOF NATIONALLABOR RELATIONS BOARDFor operational purposes, the Company has three large depart-ments, namely, Traffic, Commercial, and Plant, and one small depart-ment, the Engineering Department.The function of the Traffic De-partment, with whose employees we are solely concerned, is to establishtelephone connections for its subscribers.The territory served by the Company is divided into four divisions,each of which is under the administration of a Division Traffic Super-intendent.The Divisions are subdivided into Districts, each of whichisunder the supervision of a District Traffic Superintendent.. TheDistricts, in turn, are comprised of several exchanges which are com-munities served by one or more Central Offices.As mentioned above, the employees who are included in the Union'scontractwith the Company, work in the Central Offices of 'theTraffic Department.It is with this group that the Union endeavorsto have the remaining employees in the Traffic Department merge,thus forming a single unit of employees paralleling the Company'sdepartmental organization.The record and briefs of counsel indi-cate that the Company, in other instances, has had bargaining rela-tions along departmental lines.The Company now has separate con-tracts for its employees in its Commercial Department and Plant De-partment.Viewing all the facts and circumstances in the case, we fail to seesuch divergent interests between the Traffic Department employees inthe established bargaining unit and those sought to be incorporatedtherein.On the contrary, the highly integrated 'character of theCompany's operations, the community of interest of both groups in therendition of service to the public,' and the nature and extent of collec-tive bargaining between the Company and its employees, impel theconclusion that a single unit of all the Traffic Department employeesmay be appropriate.We shall, accordingly, direct an election only among the Traffic De-partment non-supervisory clerical employees in the District, Division,and General Offices so that they may indicate their desires as to whetheror not they should be added to the established bargaining unit repre-sented by the Union.'There remains for consideration the composition of the voting group.Both partiesagreeto the inclusion of the employees in the classifica-tions listed' in "Appendix A" and to the exclusion of the employees inthe classifications listed in "Appendix B."However, controversycentersabout the following categories which the Union would includeand the Company would exclude :'Hatter of Southern Bell Telephoneand Tclcocaph Company,55 N. L. R.B. 1058.4Matter of Armour andCompany,40 N 1, R 11 1 ',38. MICHIGANBELL TELEPHONECOMPANY625Assistants to various supervisory ofcials:There are a number ofTraffic Department employees whose titles bear the word "Assistant."Several of these "Assistants" have been excluded by stipulation of theparties because of their confidential position with respect fo the Com-pany's labor relations and personnel matters.The "Assistants," con-cerning whom there is a dispute, are the Assistant to P. B. X. TrafficEngineer, Assistant to Traffic Engineer, Assistant to Supervisor ofTraffic Results, Local Operators Practices Assistant, Toll OperatorsPractices Assistant, Operators Quarters Assistant, Traffic Office Sup-plies Assistant, and Traffic Department Instructions Assistant.TheCompany would exclude then primarily becaue they are managementpersonnel, although it also asserts, not too strongly, that they are super- ,visory and confidential employees.Without discussing the precisenature of the respective duties of the "Assistants," suffice it to say, theyare generally engaged in planning, checking, analyzing, and preparingstudies of the Company's methods, practices and technique of opera-tion, and related clerical work.While it may be true that the work ofthese employees requires broad knowledge and experience, and givesthem access to certain of the Company's confidential businessaffairs,as distinguished from labor relations matters, this is insufficient toimpute to them a managerial status.Moreover, the record fails satis-factorily to demonstrate that they possess either supervisory functions,or are in aposition to acquire confidential information regarding theCompany's labor relations.We shall include them in the votinggroup.7'.W. X. and P. B. X. Service Representatives:They are servicerepresentatives who deal with the Company's customers.They con-suit with and advise the Company's customers in order to improvetheir telephone or teletypewriter service, and coach, train, and instructtheir employees who actually operate the equipment.We find noevidence in the record to support the Company's contention that theT.W. X. and P. B. X. Service Representatives are "arms of manage-ment."Since they do not come within our definition of supervisoryor confidential employees, we shall include them.Chief P. B. X. Inst?u tor:She directs the operation of the P. B. X.training department, which is primarily concerned with the trainingof employees of the Company's customers in the operation of a switch-board.Her duties entail scheduling of classes, checking in studentsand assigning them to P. B. X. instructors, and instructing studentsherself.The Company argues that she is a supervisory employee.However, the record discloses that she does not possess any power tohire or discharge any employee; nor does it contain sufficient evidenceto warrant the conclusion that she is a supervisory employee withinthe meaning of our customary definition. She will be included.609591-45-voL. 58-11 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupervising Clerks:Essentially, their duties involve checking andexamining for accuracy the work of the clerks under th^eir'respec Livesupervision,and, reporting to their own supervisors upon the per-formance ofthese clerks.Admittedly, the supervising clerks do notpossess thepower to make effective recommendations for changes inthe status of the clerks assigned to them, although on rare occasions,when there are more than one classification of clerks reporting tothem and there exists a vacancy in a higher classification, they mayrecommendone of their subordinate clerks to fill that position.'Moreover, no persuasive proof has been submitted showing that thesupervisory clerks may make, and have made, effective recommenda-tions for pay increases,especially in view of the fact that the Com-pany operatesunderwage-merit guides.We shall include the super-vising clerks.Time Reporting Clerks:Olive Armitage, a Time Reporting Clerkcalled as awitness by the Union, "testified, in substance, that her workconsistedof processing and maintaining records of leaves of absenceand pay-roll changes. In each instance, she followed prescribed rou-tines and instructions, which required no decision on her part.Hertestimonyindicates,and the briefof counselfor the Union points out,that the only pay-roll changes she worked on were those -involvingautomatic pay increases of employees covered by the existing contractbetween the Union and the Company, and that increases of all otheremployees which were not automatic, were handled by her supervisor.She also testified-that the duties of the other Time Reporting Clerkswere the sameas hers.Further, the parties stipulated that TimeReporting Clerks generally do the same type of work.G. P. Rese, General Traffic Employment Supervisor,called as a.witness by the Company, testified that Time Reporting Clerks, in theperformance of their duties, would learn of contemplated pay-rollchanges before they were approved by higher company officials.Ap-parently, these pay-roll changes would be limited to those employeeswho are not coi,ered by the existing contract between the Companyand the Union. Reconciling the testimony of Armitage and Rese, weare of the opinion that the Time Reporting Clerks do not acquire suchadvance knowledge of contemplated pay increases -which would war-rant their exclusion from the bargaining unit.We shall include them.Three General Clerks:The Company has agreed to the inclusionof all the employees classified as General Clerk, with-the exception ofthree clerks 6 who, it contends, are confidential employees and shouldtherefore he excluded.Since, however, there is no evidence to showthat they are, in fact, confidential employees within the meaning ofIOne Supervising Clerk testified that she made ,uch recommendations, but that t to'were not aiwav s followedMelba MacGilliviaN, A A' \NIiillop and D M Renaud MICHIGAN BELL TELEPHONE COMPANY627our usual definition, we shall incline them with the other generalclerks.Clerks to Division Staff or General Staff Supervisors:According tothe uncontroverted testimony of Rese, these clerks generally are in aposition to learn the Company's attitude regarding grievances andother labor relations matters affecting the employees under the super-vision of their respective supervisors, and proposed changes in pay orclassification of such employees., It-appears that some of these clerksare located directly outside of their supervisors' offices and might in-advertently overhear conversations taking place inside, particularlysince some of the office partitions do not reach the ceiling. In any eventthe clerks carry correspondence containing confidential informa-tion relating to labor relations to and from their supervisors.Weshall exclude these clerks,8 subject however, to the qualification thatcertain clerks within this classification who apparently do not functionas such and are consequently not similarly situated with respect toacquiring the. confidential information mentioned above, shall beincluded.,,Stenographer.R in the Detroit Division Office and General O ffrce:The Company's supervisory staff in the Detroit Division Office andGeneral Office do not have private secretaries. Instead, they are'furnished with stenographic services from two pools.There is noevidence to indicate that these pools are drawn upon by any personsother than the supervisory officials in the Detroit Division Office andGeneral Office. Tt appears from the record that the stenographers inthese pools occasionally take dictation from the Company's officials inthe offices mentioned above, or receive their handwritten letters fortranscription, pertaining to the Company's policies and practices in-volviilg labor relations.Generally, this work is marked "confidential."Since their duties are comparable to those of private secretaries, weshall exclude them7eWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees of the Company in the following voting group who were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Election herein, subject to the limitations and addi-tions set forth in the Direction :°The Union.in its brief,conceded that the witness, Alice Kerridge,clerk to the P. B X.Superintendent, should be excluded. since she had supervisory functions8Matter of Chrrt.sicr Corporation,86 N L R B 1578 A witness,Louise Brooks, whose title is Clerk to supervisor of Traffic Results, testifiedthat, in fact, she does not act as such it clerkThe Company,"in its brief,admits that sheis erroneously titled and asserts that her duties are not adequate criteria-of the dutiesperformed by the other clerks in this classificationHer unchallenged testimony indicatesthat her work is purelyclerical and that she has no access to confidential informationrespecting labor relations10Matter of Chrysler Corpoi ation, svpi a 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll clerical employees in the Company's Traffic Department in theDistrict, Division, and General Offices, including the employees in theclassifications listed in "Appendix A," attached hereto, the Assistantto P. B. X. Traffic Engineer, Assistant Ito Traffic Engineer, Assistantto Supervisor of Traffic Results, Local Operators Practices Assistant,Toll Operators Practices Assistant, Operators Quarters Assistant,Traffic Office Supplies Assistant, Traffic Department InstructionsAssistant, T.W. X. and P. B. X. Service Representatives, Chief P. B.X. Instructor, Supervising Clerks, Time Reporting Clerks, and all theGeneral Clerks, but excluding the employees in the classifications listedin "Appendix B," attached hereto. the Clerks to Division Staff orGeneral Staff Supervisors (except clerks in that classification who donot function as such), stenographers in the Detroit Division Office, andGeneral Office, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action. In the event amajority of the employees select the Union as their bargaining repre-sentative, they thereby will have indicated their desire to be mergedwith the employees of the Traffic Department now represented by theUnion.The Regional Director is hereby authorized to conduct the electionin whole or in part by mail.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Michigan BellTelephone Company, Detroit, Michigan, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the voting group described in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were-ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing any who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to deter- MICHIGAN BELL TELEPHONE COMPANY629mine whether or not they desire to be represented by Michigan Tele-phone Employees'Federation,Inc., affiliated with the National Fed-eration of TelephoneWorkers, (Independent),for the purposes ofcollective bargaining.APPENDIX AForce Adjustment Clerk.General, Clerk (except for threeclaimed by the Company to beconfidential employees).Messenger.Operators Quarters Clerk.P. B. X. Instructor.Service Observing Clerk.Traffic Assignment Clerk.Traffic Engineering Clerk.Traffic Results Clerk.Typist.APPENDIX BClerk to District Superintendent.Chief Stenographer.Clerk to Division Superintendent.Division Traffic Personnel Assist-ant.General Traffic Personnel Assist-ant.P. B. X. Employment Interviewer.Traffic Employment Interviewer.Traffic Employment Methods As-sistant.Traffic Wage Studies Assistant.Secretary to General Traffic Man-ager.Division Force and Cost Assistant.Division Operators' Quarters Su-pervisor.Division Traffic Instructor.Division Traffic Training Super-visor.Division Traffic Recruiting Assist-ant.Clerk to General Staff Head.